Title: To James Madison from Robert Smith, 13 November 1801
From: Smith, Robert
To: Madison, James


SirNav Dep 13 Nov. 1801
I have the Honor to request that you will be pleased to send me an order on the Director of the Mint, permitting Mr Harrison, or an artist under his direction, to use the Machine for striking Coins, for the Medal intended for Capt Truxtun. I have the Honor to be sir, very respectfully Your Mo ob servt.
Rt Smith
 

   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Letters to Secretary of State).


   George Harrison, naval agent at Philadelphia, assisted the State Department in transactions with engravers in that city (Richard Patterson and Richardson Dougall, The Eagle and the Shield: A History of the Great Seal of the United States [Washington, 1976], pp. 175–76).


   In March 1800, following Capt. Thomas Truxtun’s victory over the more heavily armed French Vengeance, Congress ordered a gold medal struck to commemorate the example he and his men had given in that engagement. The medal was designed by Archibald Robertson of Washington, and the die was engraved by Robert Scott, engraver to the Mint; Truxtun received it in early February 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 6th Cong., 1st sess., 640–42, 1532; National Intelligencer, 22 Oct. 1802; Eugene S. Ferguson, Truxtun of the Constellation: The Life of Commodore Thomas Truxtun, U.S. Navy, 1755–1822 [Baltimore, 1956], pp. 199–201, 231; Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:50).

